                                        Case 2:17-cv-02966-GMN-NJK Document 83 Filed 03/18/19 Page 1 of 7




                                    1   LAWRENCE J. SEMENZA, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   CHRISTOPHER D. KIRCHER, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   JARROD L. RICKARD, Esq., Bar No. 10203
                                        Email: jlr@skrlawyers.com
                                    4
                                        SEMENZA KIRCHER RICKARD
                                    5   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    6   Telephone: (702) 835-6803
                                        Facsimile: (702) 920-8669
                                    7
                                    8   Adam Petitt, Esq. (admitted Pro Hac Vice)
                                        STRADLEY RONON STEVENS & YOUNG, LLP
                                    9   2005 Market Street, Suite 2600
                                        Philadelphia, PA 19103-7018
                                   10   Telephone: (215) 564-8130
                                        Facsimile: (215) 564-8120
                                   11
                                        Attorneys for Defendants
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                        Charles M. Hallinan and Hallinan Capital Corp.
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                                                   UNITED STATES DISTRICT COURT
                                   14                                      DISTRICT OF NEVADA
                                   15    THOMAS W. MCNAMARA, as the Court-                     Case No. 2:17-cv-02966 (KJD) (NJK)
                                         Appointed Monitor for AMG Capital Management,
                                   16    LLC, et al,                                           UNOPPOSED MOTION TO
                                                                                               AMEND THE DISCOVERY PLAN
                                   17                                                          AND SCHEDULING ORDER
                                                                        Plaintiff,
                                   18    v.                                                               (Fourth Request)
                                   19    CHARLES M. HALLINAN, et al,
                                   20
                                                                        Defendants.
                                   21
                                               Defendants Charles M. Hallinan ("Hallinan") and Hallinan Capital Corp. (collectively,
                                   22
                                        referred to as "Defendants") hereby request, and Plaintiff does not oppose, an extension to the
                                   23
                                        dates and deadlines set forth in the discovery plan and scheduling order (ECF No. 27, as amended
                                   24
                                        at ECF Nos. 39, 53, and 69). The earliest deadline set by the current Scheduling Order is the fact
                                   25
                                   26
                                   27
                                   28                                                   1
                                        Case 2:17-cv-02966-GMN-NJK Document 83 Filed 03/18/19 Page 2 of 7




                                    1   discovery cut-off of April 5, 2019. Accordingly, this Motion is timely under LR 26-4. 1 The

                                    2   parties have met and conferred to discuss the extension and Plaintiff does not oppose Defendants'

                                    3   request, but reports that he is otherwise prepared to complete discovery within the current

                                    4   deadlines.

                                    5            Pursuant to Fed. R. Civ. P. 16(b)(4), LR IA 6-1, LR IA 6-2, and LR 26-4, Defendants

                                    6   submit that good cause exists to approve this extension. As detailed below, Defendants are

                                    7   requesting, and Plaintiff does not oppose, additional time to reschedule and complete the

                                    8   depositions of witnesses including Hallinan's daughters, Linda and Carolyn Hallinan. Defendants

                                    9   are also coordinating a deposition date for the Plaintiff and at least one additional percipient

                                   10   witness.

                                   11         A. Completed Discovery
SEMENZA KIRCHER RICKARD




                                   12            The following discovery has occurred:
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13            Plaintiff has served Defendants with the following items:

                                   14                1. Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1);

                                   15                2. First Set of Interrogatories;

                                   16                3. First Set of Requests for Production of Documents;

                                   17                4. First Set of Requests for Admissions;

                                   18                5. Responses to Defendants’ First Set of Interrogatories;

                                   19                6. Responses to Defendants’ First Set of Requests for Production;

                                   20                7. Rule 30(b)(6) deposition notice on Defendant Hallinan Capital Corp.;

                                   21                8. First Set of Requests for Admissions to Hallinan Capital Corp.;

                                   22                9. Notice of Deposition By Written Question of Charles M. Hallinan

                                   23
                                   24
                                   25   ///

                                   26
                                   27   1
                                               This Motion was originally submitted on March 15, 2019, and denied without prejudice
                                        pursuant to IA 6-2. (ECF No. 82.)
                                   28                                                2
                                        Case 2:17-cv-02966-GMN-NJK Document 83 Filed 03/18/19 Page 3 of 7




                                    1           Defendants have served Plaintiff with the following items:

                                    2              1. Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1);

                                    3              2. Responses to Plaintiff’s First Set of Interrogatories;

                                    4              3. Supplemental Responses to Plaintiff’s First Set of Interrogatories;

                                    5              4. Responses to Plaintiff’s First Set of Requests for Production;

                                    6              5. Supplemental Responses to Plaintiff’s First Set of Request for Production of

                                    7                  Documents;

                                    8              6. First Set of Interrogatories;

                                    9              7. First Set of Requests for Production of Documents;

                                   10              8. Deposition Notice to Monitor, Thomas W. McNamara

                                   11              9. Deposition Notice to Lisa Jones
SEMENZA KIRCHER RICKARD




                                   12           Witness and party depositions as well as the third-party depositions of Linda Hallinan and
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   Carolyn Hallinan have yet to occur. On January 24, 2019, Plaintiff filed a Motion to Compel

                                   14   (ECF No. 68), which was denied without prejudice on February 25, 2019 (ECF No. 77).

                                   15   Following additional meet and confers, Plaintiff filed a renewed Motion to Compel on March 13,

                                   16   2019 (ECF No. 80). Defendants’ response to that motion is currently due March 18, 2019, and

                                   17   Plaintiff’s reply is due March 20, 2019.

                                   18           Also, Defendants’ motion to dismiss the Complaint (ECF No. 17) is pending before the

                                   19   Court and pleadings are still open.

                                   20      B.      Incomplete Discovery

                                   21           The parties have exchanged written discovery and produced responsive documents.

                                   22   Defendants do not intend to produce additional documents. Plaintiff has produced documents on

                                   23   a rolling basis and has recently advised Defendants that he will be making another document

                                   24   production the week of March 18, 2019. In addition to correspondence and other responsive

                                   25   documents, Plaintiff has advised that the anticipated production will include various QuickBooks

                                   26   files. The parties are finalizing dates for party depositions and the third-party depositions of

                                   27   Carolyn and Linda Hallinan.

                                   28                                                    3
                                        Case 2:17-cv-02966-GMN-NJK Document 83 Filed 03/18/19 Page 4 of 7




                                    1         C. Reasons to Extend Discovery Deadlines

                                    2            Defendants request, and Plaintiff does not oppose, an extension of the current fact

                                    3   discovery deadline for the limited purpose of scheduling and conducting party depositions and the

                                    4   third-party depositions of Linda Hallinan and Carolyn Hallinan. Defendants’ request is based on

                                    5   their desire to review the documents and QuickBooks files that Plaintiff will produce the week of

                                    6   March 18, 2019. Plaintiff’s claims against Defendants seek to claw back more than $75 million

                                    7   worth of alleged fraudulent transfers over a 20-year period of time that dates back to 1997. Once

                                    8   Plaintiff has completed his document productions, Defendants seek only additional time to review

                                    9   these records relating to the alleged transfers and complete party depositions and the third-party

                                   10   depositions of Linda and Carolyn Hallinan. In addition to the depositions of Linda and Carolyn

                                   11   Hallinan in the present case as third-party witnesses, the Monitor is also seeking their depositions
SEMENZA KIRCHER RICKARD




                                   12   as party defendants in a similar lawsuit brought by the Monitor that is pending before the Court
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   (McNamara v. Linda Hallinan, et al., No 2:17-cv-02967-GMN-PAL (D. Nev.)). In her direct

                                   14   case, and the present case as a third-party witness, Linda Hallinan has recently obtained new

                                   15   counsel that is working diligently towards learning the history of both cases. As Linda and

                                   16   Carolyn Hallinan will be deposed in both matters and necessitate cross-country travel, the parties

                                   17   are working together to schedule these depositions in the most efficient and cost-effective

                                   18   manner. This requested extension of discovery will allow the parties sufficient time to complete

                                   19   the necessary depositions and then resolve any related discovery issues should they arise.

                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27   ///

                                   28                                                    4
                                        Case 2:17-cv-02966-GMN-NJK Document 83 Filed 03/18/19 Page 5 of 7




                                    1         D. Proposed Schedule for Completing All Remaining Discovery

                                    2            Defendants seeks to amend the Scheduling Order as follows:

                                    3                                                   Current Date             Proposed New Date

                                    4   1.      Fact discovery cut-off                   April 5, 2019              May 24, 2019 2
                                    5   2.      Expert discovery cut-off                 April 5, 2019               May 24, 2019
                                    6
                                        3.      Interim status report                December 21, 2018            December 21, 2018
                                    7
                                        4.      Expert disclosures                   December 21, 2018            December 21, 2018
                                    8
                                        5.      Rebuttal expert designations           January 21, 2019            January 21, 2019
                                    9
                                   10   6.      Dispositive motions                      July 2, 2019               August 9, 2019

                                   11   7.      Pretrial order*                         August 5, 2019            September 13, 2019
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                 As the Court is aware, in the event dispositive motions are filed, the date for filing the
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   joint pretrial order shall be suspended until 30 days after a decision of the dispositive motions.
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24   ///
                                   25
                                   26   2      In her direct case, also on March 15, 2019, counsel for Linda Hallinan filed an unopposed
                                        motion to extend her fact discovery deadline until May 24, 2019. As such, Defendants also
                                   27   request an extension to May 24, 2019, to further coordinate the scheduling of depositions between
                                        the two cases.
                                   28                                                   5
                                        Case 2:17-cv-02966-GMN-NJK Document 83 Filed 03/18/19 Page 6 of 7




                                    1                                        CONCLUSION

                                    2          For the above-stated reasons, Defendants respectfully request, and Plaintiff does not

                                    3   oppose, that this Court enter an Order amending the Discovery Plan and Scheduling Order using

                                    4   the new deadlines noted above.

                                    5          DATED this 18th day of March, 2019.

                                    6                                             SEMENZA KIRCHER RICKARD

                                    7                                              /s/ Jarrod L. Rickard
                                    8                                             Lawrence J. Semenza, III, Esq., Bar No. 7174
                                                                                  Christopher D. Kircher, Esq., Bar No. 11176
                                    9                                             Jarrod L. Rickard, Esq., Bar No. 10203
                                                                                  10161 Park Run Drive, Suite 150
                                   10                                             Las Vegas, NV 89145
                                   11                                             Adam J. Petitt (admitted Pro Hac Vice)
                                                                                  STRADLEY RONON STEVENS & YOUNG, LLP
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                                                  2005 Market St., Suite 2600
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                             Philadelphia, PA 19103

                                   14                                             Attorneys for Defendants
                                                                                  Charles M. Hallinan and Hallinan Capital Corp.
                                   15
                                   16
                                   17
                                                                                  IT IS SO ORDERED.
                                   18
                                   19
                                   20                                             __________________________________________
                                                                                  UNITED STATES MAGISTRATE JUDGE
                                   21
                                   22                                                       March 19, 2019
                                                                                  DATED: __________________________________
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28                                                6
